                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  URIAH MARQUIS PASHA,                              )
                                                    )
          Plaintiff,                                )    Civil Action No. 5: 18-595-DCR
                                                    )
  V.                                                )
                                                    )
  JESSICA PAYTON, et al.,                           )     MEMORANDUM OPINION
                                                    )         AND ORDER
          Defendants.                               )

                                    ***   ***   ***     ***

       Plaintiff Uriah Marquis Pasha has filed a motion to reinstate the former Commissioner

of the Kentucky Department of Corrections (“KDOC”) James Erwin as a defendant in this

matter. [Record No. 72] The motion was referred to United States Magistrate Judge Edward

B. Atkins for the issuance of a report and recommendation in accordance with 28 U.S.C. §

636(b).    Magistrate Judge Atkins recommended that the motion to reinstate former

Commissioner Erwin be denied. [Record No. 134]

       Pasha also filed a motion for a temporary restraining order to keep the defendants’

agents from confiscating his legal material and requiring that they return a CD mailed to him

by his attorney. [Record No. 101] He asserts he received the CD, but it was confiscated and

he has not yet been given access to it. [Id.] Magistrate Judge Atkins recommended that the

Court deny Pasha’s motion for a temporary restraining order because he did not certify in

writing the efforts made to provide notice to the defendants and did not address or satisfy any

of the factors necessary for the issuance of a temporary restraining order. [Record No. 113]




                                              -1-
       Pasha did not file any timely objections to the Recommended Disposition. While the

Court must conduct a de novo review of the portions of the Magistrate Judge’s

recommendation to which timely objections are made, “[i]t does not appear that Congress

intended to require district court review of a magistrate’s factual or legal conclusions, under a

de novo or any other standard, when neither party objects to those findings.” 28 U.S.C. §

636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the Court has reviewed the

record and independently determines that Pasha’s motion for a temporary restraining order and

motion to reinstate former Commissioner Erwin should be denied.

                                               I.

       Pasha instituted this action against prison officials at the Northpoint Training Center

(“Northpoint”) under 42 U.S.C. § 1983. He is currently housed in Little Sandy Correctional

Complex in Sandy Hook, Kentucky. [Record No. 133]             Pasha originally asserted various

constitutional claims against fifteen defendants, including former Commissioner Erwin. He

asserted that Erwin acted with deliberate indifference to his medical needs, provided an

inadequate response to his grievances, transferred him to a different penal institution in

retaliation for filing a claim against the staff, and assigned Officer Brown to supervise inmates

while Brown had criminal assault charges pending. [Record No. 1]

       After conducting a preliminary review of Pasha’s Complaint, the Court found that the

following claims could go forward:

       a. Pasha’s Eighth Amendment claim against Defendant Mendalyn Cochran
       alleged at ¶112;

       b. Pasha’s Eighth Amendment claims against Defendants Davis Brown and
       Brett Shearer alleged at ¶113;



                                              -2-
       c. Pasha’s Eighth Amendment claims against Defendants Lee N. May and
       William Miller alleged at ¶115;

       d. Pasha’s tort claims against Defendants Brown and Shearer alleged at ¶116;

       e. Pasha’s Eighth Amendment claim against Defendant Brown alleged at ¶118;

       f. Pasha’s Eighth Amendment claims against Defendants Michael Long and
       Rainwater alleged at ¶119;

       g. Pasha’s Eighth Amendment claims against Defendants Long, Rainwater,
       Brown and Shearer alleged at ¶120;

       h. Pasha’s Eighth Amendment claim against Defendant Jessica Payton alleged
       at ¶122;

       i. Pasha’s Eighth Amendment claims against Defendant Stephanie Thompson
       alleged at ¶¶124-126;

       j. Pasha’s Eighth Amendment claim against Defendant James Smith alleged at
       ¶128.

[Record No. 28 (referencing Record No. 1).]

       Erwin was dismissed from this matter in both his official and individual capacities.

[Id.] Pasha then filed a motion to grant him leave to reinstate Erwin as a defendant because he

(Erwin) was allegedly terminated for acts similar to those that Pasha alleges in his Complaint.

[Record No. 72] Pasha provided a news article discussing sexual misconduct and cover-ups

at Kentucky prisons. [Record No. 72-1] He believes that this article demonstrates that Erwin

previously covered-up bad acts of his employees and that the article states that he was fired for

not terminating two prison officials at the Kentucky State Reformatory. Pasha believes that

Erwin is a necessary and indispensable party under Kentucky Revised Statutes (“KRS”) §

196.035.

       Magistrate Judge Atkins filed a Recommended Disposition, recommending that the

Court deny Pasha’s motion to reinstate Erwin. [Record No. 134] He first concluded that Pasha
                                              -3-
does not present a cognizable claim against Erwin in his official capacity under § 1983.

Further, the magistrate judge recommended that Pasha’s claim for injunctive relief against

Erwin in his individual capacity should be denied because Pasha has not explained how Erwin

was personally involved in his claims, that any injunctive relief can be obtained from the

remaining defendants, and that Erwin is not a necessary and indispensable party.

                                               II.

       A. The motion to reinstate will be denied because Pasha does not present a
       cognizable claim against Erwin in his official capacity and does not demonstrate
       how Erwin was personally involved in his individual capacity.

       The claims will not be reinstated against Erwin in his official capacity because a claim

against a state official arising out of his or her conduct as a state employee is actually a claim

against the state agency, not against the individual employee. Lambert v. Hartman, 517 F.3d

433, 439-40 (6th Cir. 2008); Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003). The claims

against Erwin in his “official capacity” were claims against KDOC. However, KDOC cannot

be sued under § 1983 because KDOC is not a person. Further, the Eleventh Amendment

deprives this Court of jurisdiction over claims for money damages against state agencies. See

Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 687-88 (1993).

For these reasons, the Court agrees with Magistrate Judge Atkins that Pasha’s request to

reinstate Erwin in his official capacity should be denied.

       Second, Pasha seeks injunctive relief against Erwin in his individual capacity with

regards to his medical care, the handling of his grievances, his transfer to another facility, and

the assignment of Officer Brown. He contends that his claims for injunctive relief are based

on Erwin’s failure to train and failure to protect him. To bring a claim against a state official

in his individual capacity under § 1983, the official must be “personally involved” in the
                                               -4-
conduct. Merriweather v. Zamora, 569 F.3d 307, 319 (6th Cir. 2009); Nwaebo v. Hawk-

Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003). But as As Magistrate Judge Atkins correctly

states, Pasha’s claim for injunctive relief against Erwin cannot succeed because he is no longer

employed by KDOC and cannot provide the relief that Pasha seeks. “Just as a plaintiff cannot

sue a defendant in his official capacity for money damages, a plaintiff should not be able to

sue a defendant in his individual capacity for an injunction in situations in which the injunction

relates only to the official’s job.” Cmty. Mental Health Servs. v. Mental Health & Recovery

Bd. Serving Belmont, Harrison & Monroe Counties, 150 F. App’x 389, 401 (2005); see also

Lee v. George, No. 3:11-CV-00668, 2012 US. Dist. LEXIS 70313, *3-4 (W.D. Ky. May 18,

2012). Further, even if Pasha could sue for injunctive relief against an official in his individual

capacity, Erwin could not provide the relief sought since he no longer works for KDOC.

       Pasha also fails to demonstrate how the news article presents any new evidence that

supports that Erwin was personally involved in the deprivation of his constitutional rights.

First, Pasha sought to bring a claim against Erwin for acting with deliberate indifference to his

medical needs. The Eighth Amendment forbids prison officials from acting with “deliberate

indifference towards [an] inmate’s serious medical needs.” Blackmore v. Kalamazoo County,

390 F.3d 890, 895 (6th Cir. 2004).

       A public official may not be held liable under § 1983 for the misconduct of those
       the official supervises unless the plaintiff can demonstrate that the official is
       culpable because he was personally involved in the allegedly inadequate
       medical care provided to the [individual] or that he otherwise encouraged or
       condoned others in providing such inadequate medical care.

Estate of Young v. Martin, 70 F. App’x 256, 260-61 (6th Cir. 2003). As this Court previously

explained, Erwin was not personally involved in the medical care of Pasha, nor did Pasha assert

that Erwin otherwise encouraged or condoned inadequate medical care. Erwin was not
                                               -5-
involved in the decision to purchase low-cut work boots, nor was he involved in any decision

denying Pasha access to certain prescriptions or a hearing aid. As Magistrate Judge Atkins

explains, nothing in the article provided by Pasha provides any additional facts showing how

Erwin was personally involved in Pasha’s medical care.

       Next, Pasha asserted that Erwin failed to respond or inadequately responded to

grievances. He claimed that Erwin violated his First, Eighth, and Fourteenth Amendment

rights by inadequately addressing his grievances. Additionally, he claimed that Erwin was

deliberately indifferent for failing to enforce a health care grievance recommendation

regarding dentures and low-cut work boots. Prison officials are not liable under § 1983 for

denying or failing to act on grievances. See Barnett v. Luttrell, 414 F. App’x 784, 787 (2011).

Additionally, Erwin was not personally involved in Pasha’s medical care, so he cannot be held

liable for a constitutional claim in his individual capacity regarding Pasha’s medical care.

Estate of Young, 70 F. App’x at 260-61. Additionally, Pasha cannot impose liability on Erwin

merely because he was the Commissioner of KDOC because respondeat superior is not an

available theory of liability. Boler v. Earley, 865 F.3d 391, 416-17 (2017) (citing Polk Cty.

V. Dodson, 454 U.S. 312, 325 (1981)). In short, nothing in the article provided by Pasha

changes the Court’s prior decision that his claim should be dismissed.

       Further, Pasha wished to assert a claim against Erwin for transferring him to a

maximum-security facility because he believes it was in retaliation for filing a complaint

against the staff.   He sought to assert claims under the First, Eighth, and Fourteenth

Amendments. However, because Pasha has no liberty interest in being placed in a particular

penal institution, there is no Fourteenth Amendment protection. See Olim v. Wakinekona, 461

U.S. 238, 247 (1983). Additionally, the Court has previously concluded that Pasha failed to
                                              -6-
plead facts sufficient for a retaliation claim under the First Amendment or for a claim of “cruel

and unusual” punishment under the Eighth Amendment. Nothing in the article provides new

evidence to support a prima facie case of retaliation or add facts demonstrating unconstitutional

conduct.

       Pasha’s last claim against Erwin was for allegedly allowing Officer Brown to supervise

inmates when he had criminal charges for assault pending. He claimed Erwin violated his

rights under the Eighth and Fourteenth Amendments because Erwin failed to properly hire,

train, and supervise Officer Brown.

       § 1983 liability of supervisory personnel must be based on more than the right
       to control employees. Section 1983 liability will not be imposed solely upon
       the basis of respondeat superior. There must be a showing that the supervisor
       encouraged the specific incident of misconduct or in some other way directly
       participated in it. At a minimum, a § 1983 plaintiff must show that a supervisory
       official at least implicitly authorized, approved or knowingly acquiesced in the
       unconstitutional conduct of the offending subordinate

Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Nothing indicates that Erwin had any

personal involvement in assigning Officer Brown or that he authorized, approved, or

knowingly acquiesced in any unconstitutional conduct.

       Because Pasha has not presented any new evidence to disturb the Court’s previous

ruling and reinstate former Commissioner Erwin, his motion will be denied.

       B. Pasha fails to demonstrate that a temporary restraining order is proper.

       “The factors to be weighed before issuing a TRO are the same as those considered for

issuing a preliminary injunction.” Contrech Casting, LLC v. ZF Steering Sys., LLC, 931 F.

Supp. 2d 809, 814 (E.D. Mich. 2013). The Court looks at the following factors to determine

if issuing a temporary restraining order is an appropriate remedy:



                                              -7-
       (1) whether the movant has a “strong” likelihood of success on the merits; (2)
       whether the movant would otherwise suffer irreparable injury; (3) whether
       issuance of a preliminary injunction would cause substantial harm to others; and
       (4) whether the public interest would be served by issuance of a preliminary
       injunction.

McPherson v. Michigan High Sch. Athletic Ass’n, 119 F.3d 453, 459 (6th Cir. 1997) (en banc)

(quoting Sandison v. Michigan High Sch. Athletic Ass’n, 64 F.3d 1026, 1030 (6th Cir. 1995));

see also Am. Civil Liberties Union Fund of Michigan v. Livingston Cty., 796 F.3d 636, 642

(6th Cir. 2015). The four factors are not prerequisites and do not need to be given equal weight.

Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000); Suster v. Marshall, 149 F.3d 523, 528

(6th Cir. 1998). Further, the plaintiff bears the burden of establishing that a temporary

restraining order is proper. Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566,

573 (6th Cir. 2002).

       “An injunction is a form of relief, a remedy, which must be based upon a valid claim.”

Smith v. Thompson, 638 F. Supp. 2d 754, 756 (E.D. Ky. 2009). In Chandler v. Williams, the

plaintiff filed a civil rights action for violations of his First, Eighth, and Fourteenth

Amendment rights for failing to create a separate prison for sex offenders, failing to protect

him, and refusing to allow him to receive what was deemed sexually explicit material. No.

CV. 08-962-ST, 2010 U.S. Dist. LEXIS 89034, at *2-3 (D. Or. Aug. 26, 2010). The plaintiff

then filed a motion for a temporary restraining order and preliminary injunction requesting to

attend “early” chow in the dining hall, place his housing unit in the first meal rotation, and

guarantee his placement in mental health housing. Id. at *1. The court explained that there

was nothing in the operative pleading regarding the timing of his meals or regarding housing

based on a mental impairment. Id. at *3. The operative pleading pertained only to violations



                                              -8-
of his First, Eighth, and Fourteenth Amendment rights. Id. The court concluded that “because

the claims raised in plaintiff’s Motion seeking a temporary restraining order and preliminary

injunctive relief are not at issue in this case, he is unable to demonstrate any likelihood of

success on the merits of these claims.         As such, preliminary injunctive relief is not

appropriate.” Id. (referencing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)).

       Similar to Chandler, Pasha’s claims in his temporary restraining order are not at issue

in his case and none of his remain claims relate to his access to his legal materials.

Accordingly, he cannot show a likelihood of success on the merits. Further, Pasha has not

demonstrated irreparable harm or that a temporary restraining order is in the public interest.

Additionally, he has not discussed whether granting relief will cause substantial harm to others.

       As Magistrate Judge Atkins correctly notes, a temporary restraining order issued

without notice requires that a party provide “specific facts in an affidavit or verified complaint

[which] clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A).

Pasha has not certified in writing that he made any efforts to provide notice of the temporary

restraining order to the defendants. In summary, the issuance of a temporary restraining order

is not proper and his motion will be denied.

                                               III.

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.      Pasha’s motion to reinstate former Commissioner James Erwin [Record No. 72]

is DENIED.



                                               -9-
     2.    Magistrate Judge Atkins Recommended Disposition [Record No. 134] is

ADOPTED and INCORPORATED by reference.

     3.    Pasha’s Motion for a Temporary Restraining Order [Record No. 101] is

DENIED.

     Dated: November 27, 2019.




                                     -10-
